PARKER, J.
We have presented on this review questions of fact only. The evidence is capable of such a presentation as to, at least, raise a doubt whether the commissioners rightly decided» those questions. In such a situation, we are to remember that the commissioners, or at least one of them, had the advantage of observing the conduct of the witnesses while giving their testimony, and to bear in mind the rule that the findings of fact made upon a trial will not be interfered with unless so clearly against the weight of evidence as would compel us to set aside a verdict of a jury. Thus proceeding, we are not called" upon to interfere with the action of the commissioners in dismissing" the relator from the force-
The writ should be dismissed, with costs.
VAN BRUNT, P. J., and WILLIAMS, J., concur.